EXAMINER’S COMMENT
Application Transfer
The application has been transferred to Patent Examiner Bratislav Stankovic in Art Unit 1663. Any inconvenience to Applicant is regretted. 

Status of Claims
The amendments submitted on June 24, 2021 have been entered. 
All previous objections and rejections under (i) 35 U.S.C. § 112 and (ii) 35 U.S.C. § 102 have been withdrawn in view of Applicant’s amendments and arguments. See in particular Remarks, section bridging pages 5-6.  

Claim Interpretation
Claim 18 is interpreted to encompass a mutagenized soybean plant produced by the method of previous claim 17, wherein the mutagenized soybean plant comprises a finite number of mutation(s), and wherein a person of ordinary skill in the art can identify the plant as belonging to the soybean cultivar 88282833 (while at the same time being mutagenized). See section on Mutation Breeding in the Specification, at paragraphs 00218-00219, bridging pages 42-43; see also Summary of the Invention, paragraphs 0010-0011, bridging pages 2-3; and see also throughout the entire Specification various examples describing the introductions of different mutant genes into soybean cultivar 88282833. 


EXAMINER’S COMMENT REGARDING REQUIREMENT FOR DEPOSIT OF BIOLOGICAL MATERIAL (REQUIREMENT OF ALLOWANCE) 
UNDER 37 CFR §§ 1.801-1.809
The Deposit Statement in the specification on page 49 is deemed in accordance with 37 CFR §§ 1.801-1.809 except for the missing date of deposit and the missing accession number. The Applicant has asserted that they will amend the specification and the claims to include the deposit date and the NCMA accession number, and that the deposit will be perfected. Therefore, no 35 U.S.C. § 112(a) rejection has been made even though it is apparent that deposited seed for soybean cultivar 88282833 is essential to the claimed invention, and that the deposit is necessary for an adequate written description and enablement for the claimed invention.
	Since the application is otherwise in condition for allowance except for the needed deposit of 88282833 seed, and since the Office has received assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)).
Under 37 CFR § 1.809(c)-(d), Applicant is required to make a deposit of seeds within three months after the mailing date of the Notice of Allowance and Issue Fee Due. The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable. See 37 CFR §§ 1.136(c) and 1.809(c), revised in Changes to the Time Period for Making any Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notices of Allowability mailed on or after May 29, 2001. Amendments are no longer permitted to be filed after the payment of the issue fee. See 37 CFR § 1.312, revised in Changes 
Failure to make the needed deposit of seeds of the claimed soybean line will result in ABANDONMENT of the application for failure to prosecute. The deposit statement in the specification and all claims that refer to the instant seeds by name must be amended to include the deposit accession numbers, if they are not already present. These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR § 1.312. The statement of deposit in the specification shall contain:
	(1)  The accession number for the deposit(s);
	(2)  The date of the deposit(s);
	(3)  A description of the deposited biological material sufficient to specifically identify and to permit examination; and 
	(4)  The name and address of the depository. (See 37 CFR § 1.809(d)).

Applicant is reminded to update the specification (page 49) and claims as necessary to include the deposit information.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a novel soybean cultivar 88282833. The prior art fails to teach or reasonably suggest a soybean cultivar having the 88282833 phenotypic characteristics listed in Table 1 on pages 9-10, and also having the instant breeding history and parents. See also the information on 
	It is understood that all plants of soybean cultivar 88282833, including those further comprising a single locus conversion, will exhibit the distinct, uniform, stable characteristics that distinguish them over other soybean plants, such as the phenotypic characteristics listed in Table 1 on pages 9-10. 

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-20 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663